Fourth Court of Appeals
                                San Antonio, Texas
                                      August 25, 2016

                                    No. 04-15-00552-CR

                                     Jose Carlos LEAL,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR4767
                        Honorable Mary D. Roman, Judge Presiding

                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

       The court has considered the Appellant’s Motion for En Banc reconsideration, and the
motion is DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court